Title: Francis W. Gilmer’s Description of Thomas Jefferson and Monticello, [ca. February 1815]
From: Gilmer, Francis Walker
To: 


          ca. Feb. 1815
            
            
              
              
          
          … For first of our state and second only to Washington of our nation is a venerable Patriot & statesman, whose evening ray still gilds the summit of our mountains. His greatness has not the dazzling luster of military glory and we must pause & consider it with calmness & attention.
          In his person he is above the ordinary height, with large bones & prominent muscles. His face bears an expression of benevolence mixed with an air of contemplation, dignity & elevation which is captivating & imposing in its effect. His motions are not graceful, but an universal, habitual politeness & delicate, nay even flattering attention to all around him impart an amenity to his manners beyond the graces of courts. His conversation is light &, attic, having sometimes the agreable levity of the French, at others the graver instruction of a philosopher, but always the simplicity & pleasantry which are among the characteristics of greatness. His mind must have been by nature one of uncommon capaciousness and retention, of  wonderful clearness, and as rapid as is consistent with accurate thought. His application from very early youth has not only been intense but unremitted. When a youth young he adopted a system, perhaps an entire plan of life from which neither the exigencies of business nor the allurements of pleasure could drive or seduce him. Much of his success is to be ascribed to methodical industry. Even when at school he used to be seen with his Greek Grammar in his hand while his comrades were enjoying relaxation in the interval of school hours. He had constant access to the most extensive libraries, & the best informed society of our country. you may imagine then how rich, how vast, how accurately arranged, how carefully digested, the knowledge of such a mind so aided, must be after 60 years application. Tho’ now in his 73d year age appears neither to have “dimd the discernment, nor enfeebled the fancy nor narrowed the range of his mind.” on a very recent occasion when the public thought he had retired for ever to that repose which they imagined to be most grateful to a very old man grown gray in public service, he buckled on his armour & burst forth like a Giant joyful for the field. He appears to have done more nearly every thing which his natural advantages enabled him to do than any man I have known or of whom after Cicero I have even heard. He has enjoyed every honor his country could confer upon him. He has directed the course of its future policy as a nation. He is ranked amongst the learned of most of the polite nations of Europe. His agreable manners & personal address have always secured him the esteem & admiration of those with whom he is in any way connected. and with a good share of health still remaining he adorns the evening of his life with communion with books and philosophers, & the yet sweeter society of his descendants who look up to him with the reverence & love which the children of our primitive parents felt towards the patriarchs of those simple times. at his beautiful residence called monticello.
          This place is itself a monument of his taste, & will in after times be identified with his glory. It stands on a mountain elevated to the height of 500 feet. at its base flows the Rivanna river. The prospect to the north, north east & West, is bounded by the blue ridge. The manner in which the view terminates to the East North East is singularly beautiful. The mountains which are no where entirely interrupted become more and more dim as they recede from the eye, until finally the struggling vision doubts whether they have sunk beneath the horizon or faded before the sight. they mingle their azure summits with the clouds or sky & disappear. The tumult of this stormy scene whose awful sublimity & grandeur are is softened by distance into the beautiful, is finely contrasted with the opposite horizon. There a uniform plane, ‘a boundless contiguity of shade’ stills the agitation into which the chaos of mountains has thrown you; and the eye is relieved by its level hardly broken by  the small mountain to the S. West which has been often mentioned as exhibiting the phenomenon known to sailors by the name of looming. The difficulty which mr. Jefferson mentions finds in accounting for this natural appearance on any principles of refraction does not really exist. He considers the different densities of the atmosphere at different heights as the only irregularity which occurs. But besides this there are many inequalities of density even at the same height arising from moisture temperature &c. It is some of these which produces the phenomenon of looming: as an irreg uneven piece of glass will distort the images of things into every variety of form.
          The prospect from Monticello is most beautiful interesting on a summers night. The elevation prevents or at least very much diminishes the descent of dews, & you walk with impunity at all hours on the lawn or terrace. The distant summits reflecting the silvery light, the moon beams floating on the mists below, the pale clouds hanging lightly on the declivities of the mountains, the motionless leaf, the softly murmuring wave, the glittering tapers in the surrounding vale, altogether remind one of that beautiful description of night in the Iliad.
          
            
              
              as when the moon, refulgent lamp of night:
            
            
              
              o’er heaven’s clear azure spreads her sacred light,
            
            
              
              when not a breath disturbs the deep serene
            
            
              
               and not a cloud o’ercasts the solemn scene;
            
            
              
              around her throne the vivid planets roll
            
            
              
              and stars unnumbered gild the glowing pole.
            
            
              
              o’er the dark trees a yellower verdure shed
            
            
              
              and tipt with silver ev’ry mountains head
            
            
              
              Then, shine the vales, the rocks in prospect rise
            
            
              
              a flood of glory bursts from all the skies
            
          
          
          His universal learning refutes the general opinion that excellence in many things is unattainable In this brief sketch I have forborn to say any thing of the political  life of mr. J—n. which will constitute his chief claim to the admiration of posterity. Upon that we are not likely to agree.
          
          Extract from section on James Monroe, which follows a discussion of James Madison:
          “Mr Jefferson … in his practice of law, his diplomatic correspondence, his character as secretary of state was perpetually required to decide correctly & to fortify his opinions with all the muniments of reason & logic. He had also drunk deeper of the fountain of science & learning in his youth which he indulged in his and acquired a passion for reading in his youth, which he indulged in his closet without the interruptions of the camp.” 
          
          Extract from conclusion of section on Monroe:
          mr. Jeffersons mind is the most capacious, madisons the most rapid, monroes the most sure. One has th most learning, another most brilliancy, a third most judjement. Mr. Jefferson surpasses in the management of bodies of men, & monroe of individuals. We adore Mr Jefferson, admire Mr. Madison & esteem Mr Monroe.
        